Case 1:15-cV-23486-FA|\/| Document 111 Entered on FLSD Docket 11/28/2018 Page 1 of 1

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division

Case Number: 15-23486-CIV-MORENO
JULIO HERNANDEZ HERNANDEZ,

Plaintiff,

VS.

ACOSTA TRACTORS, INC. FELIX F.
ACOSTA and ALEX RIOS,

Defendants.
/

 

ORDER DENYING MOTIONS FOR SANCTIONS
THIS CAUSE came before the Court upon Defendants’ Motion for Sanctions for Failure
to Mediate (D.E. 100), and Plaintiff’s Motion for Sanctions for Defendants’ Failure to Mediate
(D.E. 104), both filed on November 27, 2018.
THE COURT has considered the motions, the response in opposition, the pertinent
portions of the record, and being otherwise fully advised in the premises, it is
ADJUDGED that the motions are DENIED.

~ L
(
DONE AND ORDERED in Chambers at Miami, Florida, this 2d of November

2018. ,i/ /

FEDERICQFA. MORENO
UNH;ED STATES DISTRICT JUDGE

Copies furnished to:

Counsel of Record

 

 

§
§
§
f
§

 

